DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Closure structure species:
A1: fig. 1A-1D and 6A: a closure structure having a framework with a perimeter support and an inner support connected by four struts;
A2: fig. 1E-1H: a closure structure having a framework with a perimeter support and an inner support joined by two junctions;
A3: fig. 2A-4C and 6B: a closure structure having a framework with a perimeter support and an inner support connected by two struts;
A4: fig. 5A: a closure structure having a framework with three supports connected by two struts;
A5: fig. 5B: a closure structure having a framework with three supports connected by four struts;
A6: fig. 5C: a closure structure having a framework with a perimeter support and an inner support connected by two v-shaped struts;
A7: fig. 5D: a closure structure having a framework with a perimeter support and an inner support connected by six struts;
A8: fig. 5E: a closure structure having a framework with a perimeter support and an inner support connected by four struts and two v-shaped struts;
A9: fig. 5F: a closure structure having a framework with a perimeter support and four struts in the perimeter support having a cross hatch pattern;
A10: fig. 5G: a closure structure having a framework with a perimeter support and a horizontal strut crossed by six vertical struts;
A11: fig. 5H: a closure structure having a framework with a perimeter support and an inner support connected by six v-shaped struts;
A12: fig. 10-11: a closure structure having a framework with a perimeter support and an inner support and distal anchoring segments;
A13: fig. 17: a closure structure having a framework with three supports and straps extending between the three supports
Supplemental stabilizer species:
B1: fig. 1: a supplemental stabilizer having struts connected at proximal joints;
B2: fig. 9: a supplemental stabilizer having helical anchoring sections;
Barrier species: 
C1: fig. 14A-C: a barrier covering the whole closure structure;
C2: fig. 15A-C: a barrier within the inner support;
C3: fig. 16A-C: a barrier made up of one way valves.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species of each of groups A, B, and C to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of this restriction, no telephone call was made. See MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771